Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 1 of 11




                   EXHIBIT
                      3
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 2 of 11
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 3 of 11
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 4 of 11
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 5 of 11
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 6 of 11
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 7 of 11
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 8 of 11
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 9 of 11
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 10 of 11
Case 3:21-cv-02886-JCS Document 1-3 Filed 04/21/21 Page 11 of 11
